United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1175
                                   ___________

Nicholas Szabo,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Washington University Plan              *
Administrator; Judy Mahoney,            *        [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: June 24, 1998

                               Filed: June 29, 1998
                                   ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      Nicholas Szabo appeals from the district court&s1 grant of summary judgment to
defendants in his action alleging violations of the Employee Retirement Income
Security Act (ERISA), 29 U.S.C. §§ 1001-1461, and violations of state law. Having



      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
carefully reviewed the record and the parties& briefs, we affirm the judgment of the
district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-